— Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered October 21, 2011 in a medical malpractice action. The *1487order, inter alia, denied the cross motion of defendants Liang Bartkowiak, M.D. and Kaleida Health, doing business as Children’s Hospital of Buffalo, also known as Woman’s and Children’s Hospital of Buffalo, also known as Kaleida Health, Inc. to the extent that it sought to strike plaintiffs’ additional supplement to the bill of particulars.
It is hereby ordered that the order insofar as appealed from is reversed on the law without costs and the cross motion is granted in its entirety.
Same memorandum as in Lorenzo v Kahn (100 AD3d 1480 [2012]). Present — Smith, J.P, Peradotto, Garni, Bindley and Martoche, JJ.